DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/22 has been entered.

Claim Objections
2.	Claims 4, 14 and 22 are objected to because of the following informalities: 
On line 3 of claim 4, the word "through" should be changed to --at-- (and note that the same change is needed on line 5 of claim 4). Also on line 5 of claim 4, the second occurrence of the word "the" should be changed to --a--. On the last line of claim 4, the word "to" should be changed to --with--.	
In claim 14, line 6, the word "to" should be changed to --with-- (and note that the same change is also needed on lines 8 and 10 of claim 14).
In claim 22, lines 2-4, each occurrence of the word "to" should be changed to --with--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (USPAP 2008/0150584), in view of any one of Myles (USP 8,604,871), Confalonieri et al (USP 5,070,305), Llewellyn (USP 6,329,876) and Kamakura et al (USP 8,330,199).
As to claims 1 and 3, Tanaka discloses, in figure 1,
a current mode logic driver (20) configured to output a pre-emphasis signal (the differential output signal formed by OUT1 and OUT2, i.e., this differential output signal can be interpreted as a pre-emphasis signal using the test of broadest reasonable interpretation because it is generated by changing first and second load resistance values based on first and second pulse signals, respectively) to which pre-emphasis technique has been applied by changing a first load resistance value (the load resistance value of the load formed by the combination of resistor R1 together with transistor M3) and a second load resistance value (the load resistance value of the load formed by the combination of resistor R2 together with transistor M4) based on a first pulse signal (the output of circuit 11) and a second pulse signal (the output of circuit 12), respectively,
wherein a falling edge of the first pulse signal is synchronized with a falling edge of a first input signal (INa), and a falling edge of the second pulse signal is synchronized with a falling edge of a second input signal (INb).
Not disclosed by Tanaka is the claimed phase inverter set forth on lines 9-11 of claim 1. The addition of such a phase inverter into the Tanaka figure 1 transmission driver would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to use a phase inverter configured to receive an input signal and output a first input signal and a second input signal generated by inverting a phase of the first input signal, for providing a single-ended-to-differential converter, four examples of this well-known concept being disclosed by Myles (see figure 1), Confalonieri et al (see figure 2), Llewellyn (see figure 1) and Kamakura et al (see figure 21). The motivation for using a phase inverter such as disclosed by each of these four secondary references in Tanaka's figure 1 is to use any well-known circuitry for generating a pair of differential input signals such as the two input signals INa and INb shown in figure 1 of Tanaka.
As to claims 21-23 and 25, these claims are rejected using the same analysis as set forth above with regard to claims 1 and 3 (in claim 22, the "first NMOS transistor" reads on transistor M1 which receives the output of circuit 11, the "second NMOS transistor" reads on transistor M2, and the "third NMOS transistor" reads on transistor M1 which receives Vcont at its gate terminal).


4.	Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, supra, in view of any one of Kothandaraman et al (USPAP 2012/0326745), Ha et al (USPAP 2013/0214843), Luo et al (USP 11,031,936) and Tang et al (USP 10,135,442).
As to claim 14, Tanaka discloses, in figure 1,
a current mode logic driver, comprising:
a first load controller (the combination of R1 and M3), controlled by a first pulse signal (the output of circuit 11), connected to a power supply voltage (ground);
a second load controller (the combination of R2 and M4), controlled by a second pulse signal (the output of circuit 12), connected to the power supply voltage;
a first NMOS transistor (transistor M1 with its gate connected to the output of circuit 11) connected in series with the first load controller and connected between a first output node (OUT1) and a common node (the node which connects the source terminals of the differentially connected transistors M1 and M2);
a second NMOS transistor (M2) connected in series with the second load controller and connected between a second output node (OUT2) and the common node; and
a third NMOS transistor (transistor M1 which receives Vcont at its gate terminal) connected in series with the first and second NMOS transistors.
Not disclosed by Tanaka is the resistor recited on the last two lines of claim 14. Adding such a resistor into figure 1 of Tanaka would have been obvious, however, to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to connect one or more resistors between the first and second output nodes of a current mode logic driver, four examples of this well-known concept being disclosed by Kothandaraman et al (see figures 3-5), Ha et al (see figure 3A), Luo et al (see figure 2) and Tang et al (see figure 2). The motivation for adding one or more resistors between output nodes OUT1 and OUT2 in Tanaka's figure 1 is to provide the well-known benefits of output impedance termination (as disclosed by Ha et al and Luo et al), to enable Tanaka's common mode logic driver to be utilized in AC coupling applications (as disclosed by Kothandaraman et al), and/or to enable the adjustment of the common mode voltage of OUT1 and OUT2 and therefore allow adjustment of the amount of current consumed, thius allowing Tanaka's figure 1 CML driver to be applied to various different high-speed applications (as disclosed by Tang et al).
As to claim 15, note that transistors M1 and M2 in Tanaka's figure 1 receive first and second input signals having different (i.e., complementary) levels.
As to claim 16, note that the upper transistor M1 in Tanaka's figure 1 is turned on according to a bias control signal (Vcont) to flow a bias current.
As to claim 19, note that in Tanaka's figure 1, the falling edge of the first pulse signal will be synchronized with a falling edge of the first input signal and will have a low level first section (when the output of circuit 11 is low logic level), and the falling edge of the second pulse signal will be synchronized with a falling edge of the second input signal and will have a low level second section (when the output of circuit 12 is low logic level).
As to claim 20, note that Tanaka's first and second load controllers will provide a pre-emphasis signal at output nodes OUT1 and OUT2 in the first and second sections of the first and second pulse signals output from circuits 11 and 12, respectively.


5.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (USP 8,248,135) in view of any one of Kothandaraman et al, Ha et al, Luo et al and Tang et al, supra.
See paragraphs 9 and 14, respectively, of the office action mailed on 03/17/22 for the details of how Yu et al meets the limitations of claims 14-16 and why the limitations of claims 17 and 18 would have been obvious to one of ordinary skill in the art. As to the resistor recited on the last two lines of claim 14, as noted above, adding such a resistor into the Tanaka figure 1 current mode logic driver would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to connect one or more resistors between the first and second output nodes of a current mode logic driver, four examples of this well-known concept being disclosed by Kothandaraman et al (see figures 3-5), Ha et al (see figure 3A), Luo et al (see figure 2) and Tang et al (see figure 2). The motivation for adding one or more resistors between the output nodes of Yu et al's current mode logic driver is to provide the well-known benefits of output impedance termination (as disclosed by Ha et al and Luo et al), to enable Yu et al's common mode logic driver to be utilized in AC coupling applications (as disclosed by Kothandaraman et al), and/or to enable the adjustment of the common mode voltage of Yu et al's differential output, thereby allowing adjustment of the amount of current consumed and so that Yu et al's CML driver could be applied to various different high-speed applications (as disclosed by Tang et al).


6.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (USP 7,173,489) in view of any one of Kothandaraman et al, Ha et al, Luo et al and Tang et al, supra.
See paragraphs 10 and 15, respectively, of the office action mailed on 03/17/22 for the details of how Song et al meets the limitations of claims 14-16 and why the limitations of claims 17 and 18 would have been obvious to one of ordinary skill in the art. As to the resistor recited on the last two lines of claim 14, as noted above, adding such a resistor into Tanaka’s figure 1 would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to connect one or more resistors between the first and second output nodes of a current mode logic driver, four examples of this well-known concept being disclosed by Kothandaraman et al (see figures 3-5), Ha et al (see figure 3A), Luo et al (see figure 2) and Tang et al (see figure 2). The motivation for adding one or more resistors between the output nodes in Song et al's figure 1 CML driver is to provide the well-known benefits of output impedance termination (as disclosed by Ha et al and Luo et al), to enable Song et al's common mode logic driver to be utilized in AC coupling applications (as disclosed by Kothandaraman et al), and/or to enable the adjustment of the common mode voltage of Song et al's output, which would therefore allow adjustment the amount of current consumed, and so that Song et al's CML driver could be applied to various different high-speed applications (as disclosed by Tang et al).

Allowable Subject Matter
7.	Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 4 would be allowable in view of the limitation that the first and second NMOS transistors receive the first and second input signals at their gate terminals, i.e., in Tanaka's figure 1, the claimed "first and second NMOS transistors" are transistors M1 and M2, respectively, and the claimed "first and second input signals" are INa and INb, respectively (Tanaka's figure 1 does not meet the limitation that the first and second NMOS transistors receive the first and second input signals at their gate terminals, i.e., the first and second transistors M1 and M2 of Tanaka instead receive the first and second pulse signals output from circuits 11 and 12, respectively). Claims 5-13 are allowable in view of their dependencies, directly and indirectly, on claim 4.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 8, 2022